Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 31 & 33-34, drawn to a method of processing a plastic container, classified in B65B 3/022.
II. Claims 37-43, drawn to a method of processing a plastic container with a blow mold defining a mold cavity and first, second, and side mold portions and a base mold portion, classified in B65B 1/24.
III. Claim 44, drawn to a method of processing a bottle with a step of filling the bottle with a step of creating a vacuum force in a filled bottle by a step of cooling the hot liquid, wherein in response the base portion moves up into the interior of the bottle to create a reduction in the vacuum force, classified in B65B 63/08.
IV. Claims 45-51, drawn to a method of processing a plastic container with a step of forming a transverse pressure panel set within a base portion of the container, a step of forming a base portion defining an interior volume for retaining a liquid commodity, classified in B65B 3/00.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I-IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions as suggested by each of Groups I-IV, does not require nor claim the particular of the other Group.  Each Group would have different modes and effects than the other.  
For example, Group IV, requires to have steps of forming a transverse pressure panel set within a base portion of the container, alone with a step of forming a base portion defining an interior volume for retaining a liquid commodity, which not required nor suggested by Groups I-III;
Group III, requires to have steps of filling the bottle along with a step of creating a vacuum force in a filled bottle by a step of cooling the hot liquid, wherein in response the base portion moves up into the interior of the bottle to create a reduction in the vacuum force, not suggested by Groups I-II;
Group II, requires to have steps of a blow mold, defining a mold cavity and first, second, and side mold portions and a base mold portion, which not suggested by Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group would require different search and consideration.  Searching for each different step as indicated above by each different group, would burden the examination process.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731